     Case 1:19-cv-00039-NONE-SAB Document 81 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                   Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                           ORDER GRANTING DEFENDANTS’
11           v.                                            THIRD MOTION TO MODIFY THE
                                                           DISCOVERY AND SCHEDULING ORDER
12    R. FISHER, et al.,
                                                           (ECF No. 80)
13                         Defendants.
14

15          Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17          Currently before the Court is Defendants’ third motion to modify the discovery and

18   scheduling order, filed February 16, 2021.

19          On February 5, 2021, Plaintiff lodged a third amended complaint. (ECF No. 79.) The

20   Court has not determined whether the lodged third amended complaint should be filed or

21   screened the complaint to determine if Plaintiff states any cognizable claims. Defendants

22   currently seek to either vacate the dispositive motion deadline and issue a new discovery and

23   scheduling order after the third amended complaint is screened and found to be cognizable, or if

24   the Court declines to file the lodged third amended complaint to stay the dispositive motion

25   deadline until forty-five days after the order. (ECF No. 80.)

26          Good cause having been presented, it is HEREBY ORDERED that the Court will: (1)

27   issue a new discovery and scheduling order setting forth a new dispositive motion deadline and,

28   to the extent necessary, discovery deadlines if the complaint if filed and found to state cognizable
                                                       1
     Case 1:19-cv-00039-NONE-SAB Document 81 Filed 02/17/21 Page 2 of 2


 1   claims; or (2) set the dispositive motion forty-five days after the Court determines that the lodged

 2   third amended complaint should not be filed or does not state cognizable claims.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    February 17, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
